Opinión disidente emitida por el
Juez Asociado Señor Dávila
con la cual concurren los Jueces Asociados Señores Torres Rigual y Martín.
*558San Juan, Puerto Rico, a 27 de septiembre de 1974
No comparto el criterio de la mayoría. Soy de opinión que la disposición que trata sobre los “beneficiarios” en la Ley de la Asociación de Empleados del Estado Libre Asociado de Puerto Rico (3 L.P.R.A. 862m suplemento 1973), resuelve la cuestión planteada en el presente recurso. Sus disposiciones son claras. Dispone así:
“Los asegurados deberán cumplimentar el impreso de Desig-nación de Beneficiarios que proveerá la Asociación, haciendo constar el nombre de la persona o personas a quienes corres-ponda recibir los beneficios del seguro en caso de muerte del asegurado.
En el caso del fallecimiento de un asegurado que no haya cumplimentado la designación de beneficiarios, el Secretario de Justicia ordenará al funcionario correspondiente para que proceda a tramitar el expediente de declaratoria de herederos sin cargo alguno, para serle remitido a la Junta de Directores a la mayor brevedad posible. Esta clase de expedientes se tra-mitarán por las cortes con toda urgencia sin necesidad de in-cluirlos en el calendario especial. Toda la tramitación de estos expedientes hasta su terminación y la expedición de certifica-ciones de los mismos, se harán libres de derecho de clase alguna.”
En el caso de que el asegurado no designe beneficiario, el producto de la póliza pasa a los herederos. No cabe sostener que es ganancial. Que no es ganancial lo demuestra el que si hubiera sido designado un extraño como beneficiario, la viuda no tendría derecho alguno al producto de la póliza. Sólo en caso de que no hubiere designación de beneficiario es que la viuda tiene participación en el producto de la póliza, como heredera en la cuota usufructuaria que le asigna el Código. El dictamen del Tribunal trae como consecuencia que si un asegurado designa beneficiario el producto de la póliza es privativo, pero si no lo hace se convierte en ganancial. No me parece que esto sea correcto.